Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/352,031 TRIPOD WITH A SEALED LEG LOCK filed on 6/18/2021.  Claims 1-21 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 6/18/2021 and 6/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,288,196 to Hu.
	With regards to claim 1, the patent to Hu discloses a device having the support including at least one elongate hollow leg member (1, 2) at least partially supporting an apex (See Figure 5), the apex defining a supporting surface suitable for supporting the device thereon; he at least one elongate hollow leg member including a first leg segment (1) and a second leg segment (2) that are slidably movable relative to one another; a locking mechanism (See figure 3) selectively inhibiting the slidably movable between the first and second leg segments, wherein the locking mechanism is configured to provide a substantially waterproof seal (See Abstract) to prevent liquid from reaching the junction of the first leg segment and the second leg segment; the locking mechanism includes an upper structure (3) with a first recess defined therein and a first resiliently deformable member (5) supported therein, a lower structure (14) with a second recess defined therein and a second resiliently deformable member (7) supported therein, wherein one of the first recess and the second recess open up toward the at least one elongate hollow leg member, wherein the other one of the first recess and the second recess open up away from the at least one elongate hollow leg member, wherein locking the locking mechanism compresses the first and second resiliently deformable member, wherein unlocking the locking mechanism decompresses the first and second resiliently deformable member.
	With regards to claim 2, Hu teaches wherein the locking mechanism the selectively inhibits the slidably movable by selective rotation.
	With regards to claim 3, Hu teaches wherein the at least one elongate hollow leg member includes a leg yoke (See Figure 5) at a terminal portion thereof.
	With regards to claim 4, Hu teaches wherein the at least one elongate hollow leg member is rotatably connected to the apex, a slidable tab (See Figure 4) operationally engaged with the support to selectively inhibit the rotatably connected between the least one elongate hollow leg and the apex.
	With regards to claim 5, Hu teaches wherein the yoke further comprising at least one sleeve portion that is engaged in face-to-face abutment between an exterior surface of the at least one sleeve portion and an interior surface of the at least one elongate hollow leg member to inhibit rotation of the yoke with respect to the at least one elongate hollow leg member (See Figure 5).
	With regards to claim 6, Hu teaches wherein the exterior surface of the at least one of the sleeve portions includes a pair of spaced apart recessed portions.
	With regards to claim 9, Hu teaches wherein the at least one elongate hollow leg member includes a foot assembly (15) at a terminal portion thereof, the foot assembly includes a foot portion that is suitable for supporting the support on a ground, the foot assembly includes a receiver portion engaged with a surface of the at least one elongate hollow leg member, a tee nut (16) together with a set screw (See Figure 3) detachably engaging the foot portion with the receiver portion in such a manner that when the foot portion is engaged with the receiver portion water is prohibited from entering the at least one elongate hollow leg member from a location proximate with the foot assembly.
	With regards to claim 10, Hu teaches wherein the locking mechanism includes a knob tread with an exterior surface that defines an exterior set of raised ribs and an interior surface that is in face-to-face engagement with a knurled surface.
	With regards to claim 11, Hu teaches wherein the locking mechanism includes a knob substrate that includes an exterior surface that defines a pair of grooves and an interior surface that defines a set of knob substrate threads.
	With regards to claim 12, Hu teaches a collet ramp (10) that defines a set of collet ramp threads that are rotatably engaged with the knob substrate threads.
	With regards to claim 13, Hu teaches the interior surface of the knob substrate defining at least one of the first recess and the second recess.
	With regards to claim 14, Hu teaches the collet ramp defining the other one of the first recess and the second recess.
	With regards to claim 15, Hu teaches the collet ramp defining the other one of the first recess and the second recess, a second resiliently deformable member maintained within the other one of the first recess and the second recess.
	With regards to claim 16, Hu teaches wherein the locking mechanism is configured such that the second resiliently deformable member is compressed based upon movement from an exterior surface and the first resiliently deformable member is compressed based upon movement from an interior surface.
	With regards to claim 17, Hu teaches an interior surface of a collet lock defines a collet lock sloped surface where the collet lock is positioned at a location interior to the collet ramp.
	With regards to claim 18, Hu teaches wherein the collet lock sloped surface is defined by a plurality of sloped fingers.
	With regards to claim 19, Hu teaches wherein the collet lock sloped surface is substantially the same a slope of the collet ramp.
	With regards to claim 20, Hu teaches wherein the collet lock is maintained in a fixed position with respect to the knob substrate, such that rotation of the knob substrate results in matching rotation of the collet lock.
	With regards to claim 21, Hu teaches a block member (9) that is detachably engageable with the collet lock to inhibit fluid from reaching the junction of the first leg segment and the second leg segment.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art does not teach wherein the yoke defines a yoke opening therein that permits free-flow of air between an inside of the at least one elongate hollow leg member and an exterior of the yoke when the first leg segment and the second leg segment are slidably moved relative to one another thereby changing the volume of space defined within the at least one elongate hollow leg member.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/14/22